SI-IER
EDLING LLP

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27

28

 

GLEN_ R. GOOIGINS (SBN 137977)

00 ins chu lavistaca_o

N .ROGAN (SOV V235582)

krc an chulavistaca.
CI Y F CHULA STA
OFFICE OF THE CITY
ATTORNEY
276 4111 Avenue
Chula Vista, CA 91910
Tel: (61%) 691-5037
Fax: (61 )409-5823

Attorneysfor the Cz`ty of Chula Vista

V_ICTOR M. SI-IER (SBN 96197)
vic sheredl 111 .com
MA HEW .EDLING (SBN 250940)
matt sheredli§com
TIM THY R OANE (SBN 292864)
tim sheredli%§ .com

DITHV§ ILENSKY (SBN 309268)
mM§redith sheredlin .com
SHERE LINGL
100 Montgome St. Ste. 1410
San Franc1sc0, A 94104
Tel: 66228 231 -2500

231 -2929

Attorneys or Plaz'nn{g]fs the Cityo
Imperial each the an Dz'eo mfied
Port Dz`strz`ct, and the Cz`ty 0 Chula Vista

CITY OF IMPERIAL BEACH, et al.,

Plaintiffs,
vs.

THE INTERNATIONAL BOUNDARY
& WATER COMMISSION - UNITED
STATES SECTION, et al.,

Defendants.

 

 

se 3:18-cv-OO457-.]I\/|-LL Documen155 Filed 03/13/19 Page|D.ZlO€ PagelofS

UNITED STATES DISTRICT COURT
FOR THE SOU'I`HERN DISTRIC'I` OF CALIFORNIA

Case No. 3:18-cv-00457-JM-JMA
NOTICE OF APPEARANCE

 

 

NOTICE OF APPEARANCE

18cv00457

 

 

SHER
EDLING LLP

Ca

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

Se 3:18-cv-OO457-.]I\/|-LL Documen155 Filed 03/13/19 Page|D.ZlO? PageZofS

PLEASE TAKE NOTICE that the undersigned counsel, Who is admitted to
practice before this Court, hereby appears for the Plaintiff City of Chu1a Vista, a
municipal corporation, and requests that a11 further papers and correspondence be

served upon her.

KAREN L. ROGAN (SBN 235582)
KRO an chulavlstaca.$glov
CIT 0 CHULA VI A
OFFICE OF THE CITY ATTORNEY
276 4th Avenue
Chula V1sta, CA 91910
Tel: &619 691-5037
Fax: 619 409-5823 1

Dated: March 13, 2019 SHER EDLING LLP

By; /S/
Karen L. Rogan

Attorney for Plaint§')jfs the Cz'ly of Chula
Vz'sta

 

NO'I`ICE OF APPEARANCE 180\»'00457

 

l

 

 

SHER
EDLING LLP

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Se 3:18-cv-OO457-.]I\/|-LL Documen155 Filed 03/13/19 Page|D.ZlOS PageSofS

CERTIFICATE OF SERVICE
I hereby certify that on March 13, 2019, the foregoing document(s) was filed
With the Clerk of the Court via CM/ECF. Notice of this filing will be sent by email
to all registered parties by the Court’s electronic filing system.

By: /s/
Karen L. Rogan

 

NoTlcE oF APPEARANCE 18cv00457

 

2

 

 

